Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, “has a maleic” is used where “have a maleic” is proper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about 36 C to 450 C" in claim 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no one standard for what range would be encompassed by the term “about.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,210,560 to Wiehe, U.S. Patent Application Publication 2012/0273394 to Banerjee as evidenced by AN-035: Measuring H2S in Hydrogen Recycle Gas, 2013, Applied Analytics Group BV.
Regarding Claim 1, Wiehe discloses that thermally cracked oils typically contain olefins and diolefins that are known to cause fouling problems in refinery equipment. (Wiehe, col. 1, ln. 17-col. 2, ln. 10). These contaminants may be measured by UOP method 326-82, which is equivalent to the maleic anhydride diene test of the present invention. (Wiehe, col. 2, ln. 11-42). While Wiehe’s method is noted 
Regarding Claim 13, the hydrocarbon is coker naphtha. (Banerjee, Claim 1). 
Regarding Claim 14, naphtha is expected to boil within the claimed range of 36 to 460C. (Id.)
Regarding Claims 15-16, since the same steps are executed in the process, the properties of the effluent are expected to be inherently the same. 
Regarding Claim 17, the catalyst in the untreated zone is selected from groups 8-10 of the periodic table, and may be supported on alumina. (Id. at para. [0024]). 
Regarding Claim 18, the desulfurization catalyst may be selected from molybdenum (i.e. a group 6 metal) and supported on alumina. (Id. at para. [0026]).
Regarding Claim 19, the desulfurization reactor operates from 200-400C, within the claimed range of less than 420C.  While the foregoing reference does not teach a particular hydrogen partial pressure and feed rate, such variables are result determinate with higher values corresponding to more severe treatment conditions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 13-18 of copending Application No. 16/527,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because any order of steps is prima facie obvious in the absence of unexpected results.  Although the order of operations of ‘711 differs from the present application, in all other respects the limitations of the present Claims are disclosed therein
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 4, 6, and 20  disclose a mercaptanization reaction zone as the “unsaturated hydrocarbon treatment zone.”  However, the closest prior art to Banerjee discloses that the diene treatment zone is a hydrogenation zone rather than a mercaptanization zone.  US Patent 2,502,596 to Schulze and US Patent Application publication 2016/0257646 to Cazaux (which can be considered a modern improvement on the process of Schulze) both disclose a mercaptanization process.  However, there is no teaching, suggestion, or motivation found in the prior art to modify Banerjee such that the saturation unit is replaced by a mercaptanization process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/              Primary Examiner, Art Unit 1772